I agree with the result reached by Judge GRAY that the judgment should be affirmed. I also agree that the act of 1887, chapter 417, § 3 (Personal Property Law), has no retroactive effect; also, that the beneficiary is not completely and absolutely entitled to the whole estate, as her right to the income is conditional, it terminating if she remarries.
I, however, agree with the learned Appellate Division that the legal estate in the trust fund is in the trustee, and that it thereby becomes property in his hands, and that the legislature cannot deprive him of that property without due process of law.
The Appellate Division lays stress on the fact that the trustee has not consented to the destruction of this trust; that the only stipulation on the part of the trustee is that in the event of the court deciding that the trust has been terminated *Page 48 
judgment may be entered that the fund be paid over to the plaintiff. The statute provides that an express trust vests in the trustee the legal estate, subject only to the execution of the trust, and that the beneficiary takes no estate, but may enforce the performance of the trust.
I cannot, however, yield assent to the doctrine that the wills of testators may be destroyed by life tenants and remaindermen, even if trustees consent, acting under legislative sanction, on the ground that there is no one left to complain, when, in fact, the scheme of the will is ignored. It comes to this: That a testator possessed of large wealth and having several children cannot carve out trusts to meet the particular situation confronting him with the assurance that they will survive the majority of the beneficiaries if the legislature see fit to sanction their destruction. Assume the case where there are an improvident son and an extravagant and frivolous daughter; the testator, while giving to several of his children their shares of his estate absolutely, sought to perpetuate his paternal care of the improvident and extravagant by securing to them a fixed income for life by creating trusts in conformity to existing statutes. Can it be logically or legally said that a trustee, vested with the legal estate, subject to the execution of the trust, can, by legislative sanction, join with the life tenants and remaindermen and abandon the execution of the trust, the main feature of which is the care for life of those unfitted to manage their own affairs, and who presumably by the terms of the will are not permitted to alienate or dispose of the income of the trust?
The testator knew that the policy of the state is to prohibit the accumulation of property in "dead hands;" that it said to him, you must limit the duration of your trust upon two lives in being, and you take the risk of those lives falling in long before your testamentary scheme is carried out. The testator thereupon creates trusts, legal in every respect, and dies, realizing that they may be terminated at any time by the uncertainty of human life, but hoping their duration may be prolonged sufficiently to serve his purposes. *Page 49 
I am of opinion that a trustee vested with the legal title for the purposes of the trust cannot by his act shorten the duration thereof so long as the scheme of the will is not carried out; that his estate is property, and the Constitution protects it against legislative interference.
The rule is well stated in Cuthbert v. Chauvet (136 N.Y. 326,328) as follows: "It is true that Courts of Chancery and other equity tribunals have always exercised a supervisory power over the management of trust estates and the conduct of trustees, but they have never, save in exceptional cases, asserted the power to dissolve a trust before the expiration of the term for which it was created. The exceptions have been rare and have always belonged to a well-defined class where the interference of the court did not disturb or destroy the trust scheme, but was rendered necessary in order to prevent its entire failure. Trusts which have become impossible of performance because of the existence of conditions not anticipated or foreseen when they were created are of this character; also marriage settlements where the marital relation has been annulled, and other kindred cases. There was also a larger class where the court would decree dissolution of the trust upon the application of all the interested parties, but this was strictly limited to cases where the whole design and object of the trust scheme had been practically accomplished and all the interests created by it had become vested. (2 Perry on Trusts [3d ed.], § 920; Bowditch v.Andrew, 8 Allen, 341.) Even then the assent of the trustee was essential to the exercise of jurisdiction. In none of these cases could it be said that the plan of the trust had been defeated or the trust funds diverted from their original purpose."
A testator has the undoubted power to place the legal title of his estate in a trustee for such a legal period of time as is necessary to carry out the scheme of his will. Any other rule would lead to the destruction of wills at the pleasure of the legislature.
In 2 Perry on Trusts (3d ed. § 920) cited by this court inCuthbert v. Chauvet (supra) this language is found: "There *Page 50 
are two methods in which a trust may be terminated. It may terminate upon the accomplishment of the purposes for which it was created. When the time expires during which a trust is to exist or when the event happens upon which a trust is to cease and the trustees have performed all their duties and distributed the fund as directed, the trust is at an end. * * * If a trust is created for the life of one it cannot be terminated before his death, although there are other words that imply that it may be terminated earlier."
In Bowditch v. Andrew (90 Mass. [8 Allen] 339, 341) Mr. Justice HOAR states: "The case then presents two questions: First, whether the direction to the trustee to pay over to the widow of the testator from time to time such parts of the income of his estate as should seem to her and the trustee necessary for the maintenance of his family and the support and education of his children, has become inoperative by the death of all the children, the sale of the house in which the family resided and the widow ceasing to keep house for herself; and secondly, whether the equitable interest which was given to the children was a vested or contingent interest."
After dealing with the situation at some length, the learned judge decided this first question as follows: "And after the death of all the children without issue, the sale of the dwelling house, and the ceasing to keep house by the widow, we do not think she can be regarded as constituting the `family,' for whose support the provision in the will was designed."
It thus appears that the scheme of this will had been carried out. It was in support of this point that the citations in Perry on Trusts and Bowditch v. Andrew were cited in Guthbert v.Chauvet (supra).
Perry on Trusts (§ 920) contains the following: "There can be no doubt upon principle, that, when all those who have the entire legal and beneficial interest in property agree to dispose of it in a particular manner, courts will give effect to their agreements." The learned writer states in the same section: "If a trust is created for the life of one, it cannot be terminated before his death, although there are other words that *Page 51 
imply that it may be terminated earlier." (Citing Prentice v.Hall, 106 Mass. 595.)
My precise point is that in the case of an incompetent or improvident child, the testator may protect his unfortunate offspring by a proper trust, and that such beneficiaries have in no legal sense the beneficial interest in the property which would enable them to join in an agreement to terminate the trust. It is not a question of a contract between the living and the dead; it is not a question whether those who have departed this life are to control the affairs of future generations; the only question is, cannot a testator, whose contracts are enforced after his death, whether favorable or otherwise to his estate, also leave behind him a legal trust, in the case I have supposed, which will continue until the scheme of his will is accomplished, provided the duration of the selected lives permits?